Terminal Disclaimer
The terminal disclaimer filed on 2022/01/05 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application number 16/769,527 (allowed) has been reviewed and is accepted.  The terminal disclaimer has been recorded.      

Allowable Subject Matter
Claims 1-2 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Boyer (or Boyer Stanton Lane) teaches a laundry detergent (fabric treatment) composition comprising cationically, hydrophobically (or both) modified  hydroxylalkyl cellulose with the given structures (I), (II) and (III) as stated on the non-final action of 2021/10/04.  However, in view of amendment of instant claim 1 (by deletion of pervious rejected structural limitation) and thus much more limited scope of the claim(s) the prior arts of record no longer render them obvious, which is the reason of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                          Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/01/11     
/LIAM J HEINCER/Primary Examiner, Art Unit 1767